Pee Ctjeiam.
This is an appeal from a judgment in favor of the plaintiff in the Elizabeth District Court. The trial judge sitting without a jury found that the damages for which the plaintiff' sought recovery were caused by the negligent operation of the-defendant’s car by the defendant’s agent.
The proofs set forth in the settled state of the ease indicate-not only that there was adequate proof to support the findings of negligence but also agency.
The judgment will therefore he affirmed, with costs.